Citation Nr: 1430687	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  07-13 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1974, from January 2003 to January 2004, and had additional periods of service with the Army National Guard.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO). 

In January and September 2011 and in December 2013, the Board remanded the claim for additional development.  The case is once again before the Board.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, sleep apnea is shown to be etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The record shows that the Veteran was diagnosed with obstructive sleep apnea in August 2007.  

The Veteran's service treatment records do not show any complaints or diagnosis of sleep apnea.  However, the Veteran does not assert that he was treated for sleep apnea in service or that he clinically complained of sleep apnea in service, but rather that it first manifested in service.

In statements dated in April 2009 and October 2009, Dr. I.A.B. concluded that the Veteran's obstructive sleep apnea had an onset in service.  Dr. B. stated that a review of the Veteran's service treatment records shows that he suffered from symptoms of obstructive sleep apnea during his period of service, but he could not "say with 100% certainty that he had OSA at that time because he was not evaluated for it and did not undergo sleep testing."  

On VA examination in February 2011, the examiner concluded that it was less likely than not that the Veteran's obstructive sleep apnea was a result of or caused by his period of active military service.  The rationale provided was that a review of the claims file did not show any sleep or breathing problems during the Veteran's active and reserve military service.  The examiner further noted that although there may have been a prior history of snoring, there was no documentation of such symptomatology in the military records.  

In an October 2011 examination report, a VA physician reiterated the opinion provided in February 2011.

In a February 2014 VA examination report, the examiner stated that since the Veteran's sleep apnea was definitively diagnosed in 2007 by sleep study, it was more likely than not that it was present in 2004.  However, the examiner also felt that it was as likely as not that the Veteran's sleep apnea was present prior to 2003 when he was not on active duty.  

In a March 2014 addendum, the same VA examiner who conducted the February 2014 VA examination, concluded that it was a least as likely as not that the Veteran's sleep apnea was present prior to his activation to duty in 2003.  The rationale provided was that multiple studies demonstrated that the symptoms of obstructive sleep apnea are often present many years prior to diagnosis.  The examiner also did not feel that the sleep apnea was present in the Veteran's first tour of duty in 1971 to 1974 as two of the risk factors for sleep apnea are weight and advancing age.  The examiner stated that not only was the Veteran quite young in 1971, but his weight was considerably less than his present weight of 193 pounds.  In addition, the examiner stated that there was no evidence in the medical record that the Veteran's military service in the 1970s or 2003 permanently aggravated his sleep apnea beyond its normal course.  The examiner explained that symptoms of sleep apnea are variable among patients and will often respond to lifestyle modifications including alcohol, weight loss, etc. but the disease process itself was primarily static.    

Initially, the Board notes that in the February 2014 addendum report, the VA examiner indicated that the Veteran's sleep apnea did not manifest itself during his first period of active service but that it pre-existed his second period of active service, beginning in January 2003.  Moreover, the examiner concluded that the sleep apnea was not aggravated by the Veteran's second period of service.  

The Board finds that the record lacks any statement that discusses or identifies any medical evidence that shows that the Veteran's sleep apnea pre-existed his second period of active service.  In fact, a report of an examination prior to the Veteran's entrance into his second period of service is not available.  There is no medical evidence that clearly and unmistakably shows that the Veteran's sleep apnea existed prior to his second period of service.  Thus, the Veteran is presumed to have been in sound medical condition at the time of his entrance into his second period of service.  See 38 U.S.C.A. § 1111, VAOPGCPREC3-2003 (July 16, 2003).    

In this case, the Board recognizes that Veteran was definitively diagnosed as having sleep apnea in August 2007, more than 3 years after his discharge from his second period of active service.  However, as noted above, the Veteran is competent to report observable symptomatology during service, such as snoring and interrupted sleep that has continued over the years.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  The February and October 2011 VA examiners did not consider the Veteran's lay statements in rendering the negative opinions.  Accordingly, the Board affords these opinions little probative value.  On the other hand, a private physician, Dr. B., has provided a positive nexus opinion linking the Veteran's current disability to his in-service symptomatology.  Moreover, statements made by the 2014 VA examiner also indicate that due to the nature of sleep apnea it is at least as likely as not that the disorder had its onset during the Veteran's second period of service from 2003 to 2004.  Therefore, the Board concludes that the evidence of record is at least in relative equipoise as to whether the Veteran's sleep apnea is etiologically related to active service.  Resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claim for service connection for sleep apnea. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


